Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ken Hattori on July 19, 2022.

The application has been amended as follows: 

In claim 1, line 3, “with a guide member; and a guide-side end surface” has been replaced with --with a guide member; the sliding contact part comprising a guide-side end surface--.


Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a link plate including connection holes at leading and trailing ends; a sliding contact part that makes sliding contact with a guide member; the sliding contact part comprising a guide-side end surface in an area between centers of the leading-end and trailing-end connection holes along a chain longitudinal direction on one side where the link plate has the sliding contact part,
the guide-side end surface of the link plate including a flat portion formed by a flat surface parallel to a line connecting centers of the leading-end and trailing-end connection holes, and both end surface portions on both ends in the chain longitudinal direction of the flat portion,
the both end surface portions being formed to come closer to the line connecting the centers of the leading-end and trailing-end connection holes as the both end surface portions extend further from the flat portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654